Mr. JUSTICE GREEN, dissenting: Even if Christy’s situation is viewed as it existed when the instant petition was filed and Christy was 2?¿ years old, the court could have concluded from the testimony of Dan Kiley, Sharon Reynolds, and Brenda Poling that Christy had been well cared for and was happy in Brenda’s custody. The viability of this arrangement could have been considered to have been proved. The viability of her living with her father would necessarily have been subject to some uncertainty. The trial court could also have believed the testimony of Dorothy Salmons that petitioner had not given her money to care for Christy and that when he visited her he paid little attention to the child. In view of this evidence, a finding by the trial court that Christy’s best interests would be served by remaining in Brenda’s custody would not have been contrary to the manifest weight of the evidence. The follies of both of Christy’s parents created this most unusual situation. As regards petitioner and his family, she is a child born out of wedlock to the father of the family and the child of a woman who murdered the original mother of the family. Concern as to how she might adjust to living under those circumstances is justified. Concern as to how she might retain her relationship with her mother while living in that family is also justified. I deem this situation to constitute compelling reasons why a trial court that could properly determine that the child’s best interests would be served by permitting her to remain in the custody of her half sister could also properly determine that the natural rights of her father to her custody should be denied. For the foregoing reasons I would affirm the trial court.